141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Oliver Lawrence BEASLEY, Appellant.
No. 97-2202.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 13, 1998.Filed:  March 26, 1998.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
After Oliver Beasley was indicted on federal charges, his attorney requested a transcript of the grand jury proceedings.  The request was granted as to the grand jury testimony of all persons who would testify at trial.  A jury subsequently found Beasley guilty as charged, and his convictions were affirmed.  United States v. Beasley, 102 F.3d 1440 (8th Cir.1996), cert. denied, --- U.S. ----, 117 S.Ct. 1856, 137 L.Ed.2d 1058 (1997).  Beasley then filed a motion for disclosure of transcripts of the grand jury testimony of all government witnesses who testified at his trial, asserting that he needed the transcripts to prepare a 28 U.S.C. § 2255 motion, and that "quite a few witnesses" gave inconsistent testimony at trial.  The district court1 denied Beasley's motion, and he appeals.


2
Contrary to the government's argument, we conclude the district court's order is appealable.  See United States v. Miramontez, 995 F.2d 56, 59 n. 4 (5th Cir.1993).  We find no abuse of discretion in the district court's decision to deny disclosure because Beasley failed to demonstrate a "particularized need" for the transcripts.  See In re Grand Jury Investigation, 55 F.3d 350, 354 (8th Cir.)  (standard of review), cert. denied, 516 U.S. 917, 116 S.Ct. 307, 133 L.Ed.2d 211 (1995);  Miramontez, 995 F.2d at 59;  Thomas v. United States, 597 F.2d 656, 657 (8th Cir.1979).


3
Accordingly, the judgment is affirmed.


4
A true copy.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota